Citation Nr: 0328411	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for disability of the 
meniscus of the left knee, to include on a secondary basis.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO) which determined that new and material 
evidence had not been received to reopen a previously-denied 
claim of entitlement to service connection for a left knee 
disability.  In a February 2002 Supplemental Statement of the 
Case, the RO found that new and material evidence had been 
submitted, reopened the claim and denied the claim on a de 
novo basis.  In an April 2003 Supplemental Statement of the 
Case, the RO granted entitlement to service connection for 
left knee arthritis and denied entitlement to service 
connection for a left knee meniscus injury.  

An April 2003 RO rating decision assigned a 10 percent 
evaluation for the service-connected left knee arthritis.  A 
June 2003 VA Form 21-4138, Statement In Support Of Claim, 
from the veteran refers to the veteran's desire for an 
increased disability rating for left knee arthritis and is 
considered by the Board to be a Notice of Disagreement (NOD) 
as to this issue.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2003).

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA has 
not issued a Statement of the Case as to the issue of 
entitlement to an evaluation in excess of 10 percent for 
service-connected left knee arthritis.  The Board is, 
therefore, obligated to remand this issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The Board believes that the issue of the veteran's 
entitlement to an increased disability rating for his 
service-connected left knee arthritis is inextricably 
intertwined with the issue of his entitlement to service 
connection for a disability of a meniscus of the left knee, 
including as secondary to the left knee arthritis.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other]. 

 
REMAND

A review of the veteran's VA claims folders reveals that a 
tear of the left medial meniscus was found on an MRI in March 
1999; the veteran underwent repair of the tear in August 
1999.  However, it is unclear from the medical evidence of 
record whether there is a current disability of the left 
meniscus and, if so, whether it is due to service or was 
caused or aggravated by the veteran's service-connected left 
knee arthritis.  The Board believes that additional medical 
evidence is required.  

As discussed in the Introduction, remand of the increased 
rating issue is required for the issuance of a Statement of 
the Case under Manlincon.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30 day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit found that 
the 30 day period provided in § 3.159(b)(1) to respond to a 
Veterans Claims Assistance Act of 2000 (VCAA) duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  


In light of the above, this case must be REMANDED to Veterans 
Benefits Administration (VBA) for the following actions:

1.	The veteran should be contacted by VBA and asked 
to 
provide the name and addresses of any health care 
providers who have recently treated him for a left 
knee disorder.  After securing any appropriate 
consent from the veteran, VBA should obtain any 
such treatment records which have not previously 
been associated with the veteran's VA claims 
folder. 

2.  The veteran should be then provided a physical 
examination to determine the nature, extent and 
etiology of any current meniscus disability of the 
left knee.  The veteran's VA claims folder must be 
made available to the examiner for review in 
connection with the examination.  Any necessary 
tests or studies should be completed, and all 
findings should be reported in detail.  The 
examiner should provide a current diagnosis of any 
disability of the left knee.  If a meniscus 
disorder of the left knee is found, the examiner 
should further discuss whether it is as least as 
likely as not that such was caused or aggravated by 
the veteran's military service or his service-
connected arthritis of the left knee.  A report of 
the examination should be associated with the 
veteran's VA claims folder.

3.  VBA should also undertake appropriate 
compliance with the provisions of the VCAA and its 
implementing regulations.  Thereafter, VBA should 
readjudicate the veteran's claim for service 
connection for a disability of the meniscus of the 
left knee on direct and secondary bases.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a Supplemental Statement of the Case and should be 
afforded an appropriate opportunity to respond.

4.  VBA must also issue a (Supplemental) 
Statement of the Case pertaining to the issue 
of the veteran's entitlement to an evaluation 
in excess of 10 percent for service-connected 
left knee arthritis.  The veteran and his 
representative should be provided with copies 
of the (Supplemental) Statement of the Case 
and should be advised of the steps necessary 
to perfect an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded above.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


